Order entered November 20, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00132-CV

                               D. BRENT LEMON, Appellant

                                               V.

                                DANIEL HAGOOD, Appellee

                      On Appeal from the County Court at Law No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. CC-11-03989-E

                                           ORDER
       The Court GRANTS appellant’s November 18, 2013 motion to extend time to file his

reply brief. Appellant’s reply brief is due by December 31, 2013.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE